Citation Nr: 1145051	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 RO decision, which denied a claim for service connection for PTSD.

With respect to the Veteran's claim for service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, in light of the medical evidence of record and the Veteran's contentions, the Board finds it appropriate to recharacterize the issue on appeal as a claim for service connection for an acquired psychiatric disorder, to include PTSD, in order to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

In April 2011, a Travel Board hearing was held before the undersigned at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  

Recently, the regulations governing PTSD have been amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

As an initial matter, it is noted that the Veteran's DD-214 Form reflects that he is a recipient of the Combat Infantryman Badge.  As such, the evidence of record reflects that the Veteran had combat service, and 38 U.S.C.A. § 1154(b) is for application.  Therefore, in order for service connection for PTSD to be awarded, a claimed stressor need not be corroborated.

A review of the Veteran's service treatment records reflects that he reported on a February 1966 pre-induction Report of Medical History that he experienced nervous trouble of some sort.  The examiner noted "some neurotic complaints," although the objective examination was within normal limits.  The Veteran reported on a May 1968 Report of Medical History that he experienced depression or excessive worry and nervous trouble of some sort.  The examiner referred to occasional anxiety symptoms; the objective examination was negative.  There were no psychiatric complaints during service.

A review of the post-service medical evidence reveals that the Veteran has been noted in VA treatment records as having PTSD.  For example, in a December 2008 VA treatment record, the Veteran discussed his formative child years and the harshness of living on the street in Las Vegas from his young teens, in addition to his Vietnam traumas.  The Veteran was diagnosed with PTSD, cluster B traits observed, and combat exposure.  The Veteran was also noted in a May 2007 VA treatment record as having an anxiety disorder, not otherwise specified.  In a March 2007 VA treatment record, the Veteran was noted as having severe PTSD and depression, not otherwise specified.  In a May 2001 private treatment record, the Veteran was noted as having a history of an anxiety disorder for 8 years.  

The Board notes that the Veteran underwent a VA psychiatric examination in November 2007.  The examiner reviewed the claims file.  The Veteran reported that he left home at the age of 13 or 14, at which time he lived in a car and then a boarding home.  He reported that his mother was "narcissistic and neglectful".  The examiner noted that the Veteran had combat exposure.  The Veteran reported daily missions during service and being called in after firefights to track the enemy and get rid of them before they regrouped.  He reported that this increased his exposure to combat-related traumas.  Upon extensive interview of the Veteran, the examiner determined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (mixed anxiety and depression), and cluster B personality traits (antisocial, borderline, narcissistic).  The examiner noted that anxiety and depression is independent of PTSD and personality traits influence many areas of functioning.  For example, irritability, aggression, severe reactivity of mood can be attributed to antisocial personality and borderline personality disorders.  The examiner noted that reports of having to leave home at age 13, living without parental involvement subsequently is highly suggestive of abuse or childhood behavioral and conduct problems.  The examiner concluded by noting that PTSD is not confirmed on examination.  The examiner noted that the Veteran's reporting of symptoms did not meet the criteria for PTSD using the required instruments and particularly with the discrepancy in responding on instruments.  Furthermore, a careful review of the claims file and current medical records reveals that the treatment providers have reservations about the diagnosis as well.  This was consistent across several practitioners.  Inconclusive test results marked by invalid response sets and atypical responses, significant character traits (personality), and interactions with providers generated a provisional diagnosis at best and not a diagnosis with other providers.  Therefore, the diagnosis is not supported by treatment providers.  The examiner noted that the General Remarks section of the 2507 notes that the Veteran is receiving PTSD treatment; however, the diagnosis is not made by the treatment providers.  This is clarified in a June 18, 2007, treatment record that the Veteran appeared to be overly concerned with the provisional diagnostic label.  In a June 20, 2007, addendum, it was noted that, reflecting on this interview, the Veteran's story does not hold together.  He is now waiting for service-connected disability reclassification.  The examiner noted that, regarding the notes from D.G., M.D., and F.F., M.D., these are neither psychiatrists nor psychologists and are not trained to make a diagnosis of mental illness.  There is no objective data concerning how they derived their comments about PTSD.  Isolated reports of symptoms are not sufficient to make a PTSD diagnosis. 

In a December 2007 addendum to this examination, it was determined that anxiety disorder, not otherwise specified, is not caused by or a result of confirmed combat experiences.  The examiner noted that there is no objective data in the claims file to support the relation between his present mixed anxiety and depressive symptoms and his confirmed combat experiences.  

The Board notes that the December 2007 VA addendum addressed the issue of whether the Veteran's mixed anxiety and depressive symptoms can be related to his active duty service.  However, the Board notes that the examiner did not discuss the fact that the Veteran reported on a February 1966 pre-induction Report of Medical History that he experienced nervous trouble of some sort and reported on a May 1968 Report of Medical History that he experienced depression or excessive worry and nervous trouble of some sort.  The Board finds the fact that the Veteran reported depression or excessive worry on a separation Report of Medical History and did not report depression or excessive worry on an enlistment or pre-induction Report of Medical History to be pertinent to the evaluation of the Veteran's claim.  As such, the Board finds that the Veteran should be afforded a new VA examination, which specifically discusses his complaints on enlistment and separation from service.  This issue must be remanded in order to schedule the Veteran for a VA examination to diagnose him with all current psychiatric disabilities, to include PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and to determine whether this PTSD or any other psychiatric disability was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Furthermore, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the Board should take this opportunity to obtain any recent VA treatment records relevant to the Veteran's claim that have not yet been associated with the claims file.  Moreover, the Board notes that the Veteran indicated at the April 2011 hearing that he attempted to seek treatment at VA within one year following his discharge from active duty.  An attempt should be made to obtain these records, if available.

Finally, the Board notes that the Veteran submitted Authorization and Consent to Release Information forms for several private physicians and facilities during the course of this appeal.  The Veteran was informed in a May 2007 letter that several of these forms were being returned to him because they did not contain a complete address, contained incorrect addresses, or were unsigned.  Of the Authorization and Consent to Release Information forms that the Veteran re-submitted, he was informed in the April 2009 statement of the case (SOC) of the records requests that were returned as undeliverable or that yielded no response.  Nevertheless, as this issue is already being remanded, the Veteran should be given the opportunity to submit corrected Authorization and Consent to Release Information forms for any private treatment records that VA has been unable to obtain, to specifically include the records from Dr. N.C., Dr. D.D., Dr. S.I., Dr. B.S., and Fountain Valley Regional Hospital.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.  Request that the Veteran specify which VA facility he attempted to seek treatment within one year following discharge from service and obtain those records, to the extent possible.  

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed PTSD or psychiatric disorder that have not yet been associated with the claims file, such as records from Dr. N.C., Dr. D.D., Dr. S.I., Dr. B.S., and Fountain Valley Regional Hospital.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for an appropriate VA examination for his claim for service connection for an acquired psychiatric disability, to include PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD and psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities or PTSD had its onset in service, or was otherwise incurred in or aggravated by a disease or injury in service.  The examiner should specifically review and consider the Veteran's February 1966 pre-induction Report of Medical History and his May 1968 Report of Medical History in rendering any opinions.     
      
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


